Appeal from a decision and award of the Workmen’s Compensation Board. *753Claimant’s regular work was common labor. Before March 27, 1950, he was suffering from hypertension, high blood pressure and cerebral arteriosclerosis. On March 27th he was working as a pick and shovel laborer digging a trench. The ground was hard; the work was arduous; but it was his usual work. While doing this he suffered a cerebral hemorrhage. There is medical opinion that with claimant’s physical background the work he was doing was a contributing cause to the hemorrhage. Where there is such a background of physical weakness even the ordinary work which helps to cause disaster can bring about an “ accident ” in the sense in which the word is used in the statute. (Matter of Kayser v. Erie Go. Sighway Dept., 276 App. Div. 789.) Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.